Citation Nr: 1755998	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  09-34 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to exposure to herbicides. 

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.  

3.  Entitlement to an initial rating in excess of 30 percent for eczema and lipomas of the arms, legs, back, and stomach, to include the question of entitlement to a separate, compensable rating for lipomas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO, inter alia, denied claims for service connection for GERD, a respiratory disability and hypertension, and granted service connection for lipomas of the left arm, left lower extremity, right lower extremity, back, stomach, and right arm, assigning separate, noncompensable ratings for each such area of the body, effective from November 3, 2006 (the date of receipt of the claim for service connection).  During the pendency of the appeal, in a September 2009 rating decision, the RO assigned a single 30 percent rating for lipomas of the arms, legs, back, and stomach effective November 3, 2006.  And, in a November 2012 rating action, the RO granted service connection for eczema, combined this disability with lipomas of the arms, legs, back, and stomach, and continued with the 30 percent rating assigned effective from November 3, 2006. 

Because the appeal with respect to the rating assigned for the service connected skin disability arose from disagreement with the initial rating assigned following the award of service connection for such disability, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO granted a higher, 30 percent rating for service connected skin disability, inasmuch as higher ratings for skin disability are assignable, and the Veteran is presumed to seek the maximum available benefit for a disability, the matter of a higher rating for skin disability remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In July 2013, the Veteran and his wife testified during a Board hearing before the undersigned Veteran's Law Judge at the RO; a transcript of the hearing is of record. 

In December 2013, the Board remanded the claims referenced above and as listed on the title page.  After accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny the claims on appeal (as reflected in a March 2014 supplemental SOC (SSOC)), and returned the matters to the Board.

In December 2015, the Board again remanded the claims for compliance with the terms of the prior remand, and further development.  After accomplishing further action, the AOJ continued to deny the claims on appeal (as reflected in a May 2016 SSOC), and returned the matters to the Board.

In August 2016, the Vice Chairman, sua sponte, advanced this appeal on the Board's docket, pursuant to 38 U.S.C. § 7107 (a)(2)(C) (West 2012) and 38 C.F.R. § 20.900(c) (2016).

In October 2016, the Board again remanded the claims for compliance with the terms of the prior remand, and further development.  After accomplishing further action, the AOJ continued to deny the Veteran's claim for service connection for GERD and hypertension and for an initial rating in excess of 30 percent for the Veteran's skin condition, to include denial of a separate rating for lipomas (as reflected in a July 2017 SSOC); those matters were then returned to the Board.

Also in July 2017, the AOJ issued a rating issued a rating decision awarding service connection for a respiratory condition and assigned a noncompensable disability rating, effective from November 3, 2006.  This award represents a full grant of the benefits sought with respect to the claim for service connection for a respiratory disability.  As such, and since the Veteran has not expressed any disagreement with the July 2017 rating action, that matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of the award).

While the Veteran previously had a paper claims file, this appeal is now being processed primarily utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in both the Veterans Benefits Management System (VBMS) file and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.  

For reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.   


REMAND

Unfortunately, the Board finds that further AOJ action is warranted with regard to the matters on appeal, even though such will, regrettably, further delay an appellate decision on these matters.

As noted in the Introduction above, the Board had initially remanded the claims for service connection for GERD and hypertension in 2013.  Specifically, with respect to the claims for service connection for GERD, it was determined that examination of the Veteran was necessary to determine the likelihood that these claimed disabilities were related to service, to include his presumed in-service exposure to herbicides.  Regarding the Veteran's claimed hypertension, the Board concluded that the medical evidence already developed was inadequate and that an additional opinion was necessary to address whether the Veteran's hypertension may be related to his in-service exposure to herbicides and to consider the likelihood that his hypertension was manifest to a compensable degree within a year of discharge from service.  

Etiology opinions were obtained in January 2014.  As regards the Veteran's hypertension, the VA examiner noted hypertension had been diagnosed in1972 and then opined that the Veteran's essential hypertension is less likely than not caused by his military service.  As rationale for that opinion, the examiner stated that the Veteran STRs contained no documentation of elevation in blood pressure of treatment for hypertension while in service.  As regards to the likelihood that the Veteran's hypertension is attributable to his in-service exposure to herbicides, the examiner stated that hypertension is not a presumptive condition and that more study and research needs to be completed.

As regards the Veteran's GERD, the VA examiner opined that it was less likely than not that the Veteran's military service, noting that the Veteran's STRs contained no documentation of treatment for, or symptoms related to, GERD.  The examiner also opined that GERD was not caused by or related to herbicide exposure, stating that GERD is not a condition presumptively linked to herbicide exposure and that more study and research needs to be completed.  

The Board previously found these opinions to be inadequate to rely upon and remanded the claims for service connection for GERD and hypertension to obtain addendum opinions that considered and discussed the lay evidence of record.  The Board again remanded the matters in October 2016 after concluding that addendum opinions obtained in April 2016 were also inadequate as they were merely recitations of the previously proffered opinions.  The Board again pointed out that the VA clinician provided no discussion of the lay evidence of record pertaining to the onset and continuity of symptoms, nor did she indicate why such evidence does not support the Veteran's claims for service connection.  

The Veteran was afforded additional VA examinations in February 2017.  As regards the Veteran's claim for service connection for hypertension, the VA examiner noted that the Veteran had been diagnosed as having hypertension in or around 1972.  Regarding the likelihood that the Veteran's hypertension is related to service, the examiner offered a negative opinion.  As rationale for the opinion, the examiner stated that there is no tangible or implied evidence that the Veteran's blood pressure elevation occurred within a year of service, noting that the blood pressure recording of 138/88 at service entrance as within normal limits, that the Veteran was not treated for hypertension in service, and that no further testing was done in service as there was no reasonable need to do so.  The examiner also stated that there is no credible evidence in medical literature to establish even a tangential relationship between exposure to asbestos and/or herbicides and the development of hypertension.  

Notably, and as argued by the Veteran's representative in the September 2017 informal hearing presentation (IHP), the examiner's opinion seems to ignore a report published by the National Academy of Sciences (NAS) wherein the NAS found limited or suggestive evidence of an association between Agent Orange exposure and the subsequent development of hypertension.  In this regard, the Board points out that it has already been determined that the Veteran served in Vietnam and is thus presumed to have been exposed to herbicide agents.  Further, regardless of whether a claimed disability is recognized under 38 U.S.C. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  Moreover, when the Secretary provides the claimant with a VA medical examination or opinion, he must ensure that the examination or opinion provided is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board also points out that Court has held in multiple memorandum decisions that VA's acknowledgment in the Federal Register that there is "limited or suggestive evidence," see 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014), of an association between herbicide agent exposure and hypertension was relevant to the question of whether a VA exam was warranted in connection with a claim for service connection for this disability and the failure to discuss the Federal Register NAS findings rendered the Board's reasons or bases inadequate, warranting vacatur and remand.  The NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  See 79 Fed. Reg. at 20,309.  Thus, without specific discussion of the NAS report, that Board cannot conclude that the VA examiner's negative opinion regarding an association between the Veteran's presumed in-service exposure to an herbicide agent and subsequent development of hypertension is adequate to rely upon in this case, as the basis for that opinion is undermined by the NAS report.

The Board also finds reason to question the probative value of VA examiner's opinion based on the competency of the specific examiner.  In the September 2017 IHP, the Veteran's representative raises an issue as to the competency of the VA examiner, pointing out that the VA clinician who provided the February 2017 examination and opinion is identified as a psychiatrist and that there is no indication that he has any expertise in cardiology.  The Board notes that accordingly to the website for the Jesse Brown VA Medical Center (VAMC), the clinician who provided the September 2017 VA examination is listed as a primary care physician.  https://www.accesstocare.va.gov/ourproviders.  However, according to various other websites, to include the website cited to by the Veteran's representative in the September 2017 IHP, the clinician bearing the name listed as the author of the September 2017 VA examination report is in fact a psychiatrist.  See https://www.doximity.com/.  This website also indicates the clinician's affiliation with Jesse Brown VAMC.  See id.  

Both the United States Court of Appeals for Veterans Claims (Court) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Cox v. Nicholson, 20 Vet. App. 563, 569   (2007); see also Sickels v. Shinseki, 643 F.3d 1362  (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).  While it is certainly possible that there are two clinicians having the same name that are affiliated with the Jesse Brown VAMC, the Board finds that the Veteran's representative has raised a sufficient challenge as to the competency of the VA examiner to provide the requested opinion such that the examiner's competency cannot be presumed.  Further, given the conflicting evidence regarding the VA examiner's specialty, the Board finds that it cannot at this juncture conclude that the VA examiner was in fact competent to render the requested opinion.  

As regards the Veteran's claim for service connection for GERD, the Veteran's representative has raised the same challenge regarding the competency of the VA examiner to provide the requested opinion.  As it was the same clinician who provided the GERD examination as provided the examination afforded in connection with the claim for service connection for hypertension, the Board agrees that there is reason to question whether the examiner was competent to provide an opinion regarding the etiology of the Veteran's GERD, which challenge cannot be addressed at this juncture given the conflicting evidence regarding the clinician's medical specifically.

The Board also notes that the VA examiner opined that the evidence of record did not support a finding that the Veteran has ever been diagnosed as having an esophageal condition.  Post-service treatment records do however reflect evidence of GERD, to include on reports from a private clinical record dated in November 1998.  An April 2002 VA clinical report reflects an impression of GERD, with a five year history of this condition noted at that time, and multiple VA outpatient treatment reports thereafter reflect a diagnosis of GERD.  Also, during his July 2013 hearing, the Veteran testified that during service, he began to have problems swallowing, and that he was then diagnosed as having GERD within a few years of discharge from service.  Further, when examiner in January 2014, the VA examiner noted a diagnosis of GERD in 1975 and pertinent signs of symptoms of an esophageal condition.  Given this evidence, the Board finds that the February 2017 VA examination report is not adequate to rely upon in this case, as the evidence of record does suggest a diagnosis of GERD or the presence of some other esophageal/gastric disorder.  Moreover, the Board points out that the VA examiner did indicate a diagnosis of gastritis, which he opined was "fully unrelated to either herbicide exposure or asbestos."  The examiner did not, however, consider whether that condition may have otherwise been related to service.  The Board thus finds that the VA examiner's opinion is also inadequate as it does not fully address the questions posed in the Board's most recent remand action.  As such, further medical opinion in connection with this claim is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Barr, supra.

Lastly, as regards to the issue of entitlement to an initial rating in excess of 30 percent for eczema and lipomas of the arms, legs, back, and stomach, that matter was most recently remanded for the Veteran to be scheduled for a "VA examination of the skin by an appropriate clinician."  The AOJ was further instructed, to the extent possible, "to schedule the examination during an active stage of the Veteran's disability."  The Board then indicated that "[i]f the examination must take place during an inactive stage of disability, separate percentages based on a review of the record and the Veteran's description of his symptoms during a period of exacerbation should be provided."

Again, in the September 2017 IHP, the Veteran's representative raises an issue with the VA examiner's competency to provide the requested examination and opinion, noting that the chosen examiner's specialty is psychiatry and arguing that the examiner is not shown to have any particular expertise, experience, training, or competence in commenting on dermatological disorders.  The Veteran's representative also notes that no photographs were taken to illustrate the severity of the Veteran's skin disorder and argues that there is no indication that the AOJ attempted to schedule the Veteran for a VA examination during an active stage of the Veteran's disability.  The Veteran's representative asserts, therefore, that the VA examination report is inadequate to rely upon to assess adequately the severity of the Veteran's skin disability.  The Veteran's representative also reports the Veteran's assertions of a worsening skin disability since last examined and requests that a new VA examination be provided if the Board is unable to grant an increased rating.

Overall, in consideration of the arguments raised by the Veteran's representative, the Board finds that the issue of entitlement to an initial rating in excess of 30 percent for eczema and lipomas of the arms, legs, back, and stomach should also be remanded for the Veteran to be afforded a new VA examination, by an appropriate VA physician.  This is so because a veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (2007) (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

Here, the Veteran has asserted that his skin disability may have worsened since his last VA examination in February 2017.  As one question that must be answered is the appropriateness of separate compensable ratings for lipomas, it is imperative that the medical evidence of record is reflective of the true state of the Veteran's disability.  Further, there is no indication that the February 2017 VA examination was conducted during an active phase of disability, and the examination report does not include separate percentages based on a review of the record and the Veteran's description of his symptoms during a period of exacerbation.  Given this evidence, and in consideration of the argument raised regarding the competency of the VA examiner who performed the February 2017 skin examination, the Board finds that a new examination to obtain more contemporaneous dermatological findings is needed to assess the severity of the service-connected skin disorder.  Id.; see 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Stegall, supra.  

The Veteran is hereby notified that failure to report any scheduled examination(s), without good cause, may result in the denial of a claim(s).  See 38 C.F.R. § 3.655  (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging  to obtain further medical information in connection with these claims, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file (in VBMS and Virtual VA (Legacy Content Manger)) all outstanding, pertinent records.

As for VA records, the electronic claims file currently includes VA treatment records dated through August 2016.  However, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the record shows that the Veteran is currently being treated the Hines, Illinois, VAMC, the AOJ should obtain from that facility all records of pertinent evaluation and/or treatment of the Veteran since August 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly as regards private (non-VA) medical treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) ( 2012).  But see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted  prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Hines VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since August 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain medical etiology opinions in connection with the claim for service connection for hypertension by an appropriate VA physician-preferably one who specializes in cardiac/heart related disorders and who has not previously examined the Veteran or provided an opinion in connection with any of this claim.  Arrange for the Veteran to undergo further examination only if deemed necessary in the judgment of the individual designated to provide the requested opinions.

The contents of the entire, electronic claims file (on VBMS and Virtual VA ( Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated clinician, and the addendum opinion/examination report should reflect consideration of the Veteran's documented history and assertions.

The chosen physician is requested to review the record and provide a medical opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension (a) had its onset during service; (b) was manifested to a compensable degree within the first post-service year; or (c) is otherwise medically-related to service, to particularly include  alleged in-service asbestos exposure and/or presumed herbicide exposure therein (addressing both).  

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence.  Specifically with respect to hypertension, the physician should comment on the significance, if any, of the blood pressure recording of 138/88 at service entrance.  The physician must also discuss the NAS's report finding limited or suggestive evidence of an association between Agent Orange exposure and the subsequent development of hypertension.

Notably, the absence of documented evidence of complaints or treatment for a particular disability in service or shortly thereafter should not, alone, serve as the sole basis for a negative opinion.  In this regard, the examiner is advised that the Veteran and his wife are each competent to report his symptoms experienced and observed, respectively, and that such reports must be specifically acknowledged and considered in formulating any opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain medical etiology opinion in connection with the claim for service connection for GERD by an appropriate VA physician-preferably one who specializes in gastric/esophageal conditions and who has not previously examined the Veteran or provided an opinion in connection with this claim.  Arrange for the Veteran to undergo further examination only if deemed necessary in the judgment of the individual designated to provide the requested opinions.

The contents of the entire, electronic claims file (on VBMS and Virtual VA/Legacy Content Manager), to include a complete copy of this REMAND, must be made available to the designated clinician, and the examination report should reflect consideration of the Veteran's documented history and assertions.

The chosen physician is requested to review the record and set forth all gastroesophageal condition identified in the record.  If the physician concludes that the evidence does not support a diagnosis of GERD, the physician should provide specific reasons for this findings and discusses why the evidence of record suggestive of GERD, outlined above, does not support a diagnosis.

The physician should then provide a medical opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's GERD, gastritis, or any other gastroesophageal condition identified in the record (a) had its onset during service; or (c) is otherwise medically-related to service, to particularly include  alleged in-service asbestos exposure and/or presumed herbicide exposure therein (addressing both).  

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence.  The examiner must also consider and discuss all lay assertions, to include argument advanced by the Veteran and on his behalf that he has experienced continuity of symptoms since service.  In this regard, the examiner is advised that the Veteran and his wife are each competent to report his symptoms experienced and observed, respectively, and that such reports must be specifically acknowledged and considered in formulating any opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

Notably, the absence of documented evidence of complaints or treatment for a particular disability in service should not serve as the sole basis for a negative opinion.  In this regard, the examiner is advised that the Veteran and his wife are each competent to report his symptoms experienced and observed, respectively, and that such reports must be specifically acknowledged and considered in formulating any opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  Also after all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination of the skin by an appropriate clinician-preferably a dermatologist or one who specializes in dermatological conditions.  To the extent possible, VA should attempt to schedule the examination during an active stage of the Veteran's disability, particularly since skin conditions by their very nature tend to have active versus inactive stages.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination reports should reflect consideration of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be expressed in detail.

The examiner should render specific clinical findings as to the percentage of the total area of the body affected, as well as the exposed areas affected by the disability based on the physical examination.  If the examination must take place during an inactive stage of disability, separate percentages based on a review of the record and the Veteran's description of his symptoms during a period of exacerbation should be provided.  

The examiner should specify all symptoms and functional impairment associated with the skin.  In particular, the examiner should state clearly whether the Veteran's lipomas result in any functional impairment due to pain, so as to potentially warrant a separate rating.  In doing so, the clinician should document consideration of the Mayo Clinic extract referenced in the October 2015 brief by the Veteran's representative.  The nature and severity of such symptomatology should be described in detail.

The examiner should also indicate whether the Veteran's disability requires treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs and should identify the total duration of such required treatment during the relevant time period.  In particular, the examiner must provide an opinion as to whether or not the use of oral Lamisil is like or similar to a corticosteroid or other immunosuppressive drug.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA/Legacy Content Manager file(s) since the last adjudication), and legal authority.  Adjudication of the Veteran's increased rating claim should include a specific discussion of whether separate ratings for the Veteran's eczema under DC 7806 and for lipomas under DC 7819, which pertains specifically to benign skin neoplasms, are warranted, as well as whether staged rating of the disability is appropriate.

9.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

